Exhibit 10-b

 

 

April 18, 2003

 

VIA FACSIMILE

 

Asset Funding Corporation

c/o Wachovia Bank, N.A.

100 North Main Street

Winston-Salem, NC 27150

Attn. Douglas K. Johnson

Facsimile (704) 365-1362

 

Re:                               Termination of Receivables Purchase Agreement
dated December 12, 2001 (the “Receivables Purchase Agreement”) among ADC
Receivables Corp. I, ADC Telecommunications, Inc. Blue Ridge Asset Funding
Corporation and Wachovia Bank, N.A.

 

Reference is hereby made to the Receivables Purchase Agreement.  Capitalized
terms used herein and not defined shall have the meaning assigned to such terms
in the Receivables Purchase Agreement.

 

ADC Receivables Corp. I hereby provides notice and elects pursuant to Section
1.1(b) of the Receivables Purchase Agreement to immediately and irrevocably
reduce the Purchase Limit to $0.00 from its present level.  To the extent
necessary or otherwise required, ADC Receivables Corp. I also hereby provides
notice and elects to immediately and irrevocably terminate the facility
evidenced by the Receivables Purchase Agreement thereby triggering an
Amortization Date and the Facility Termination Date.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Gokul V. Hemmady

 

 

Gokul V. Hemmady

 

 

Vice President and Treasurer of
ADC Receivables Corp. I

 

--------------------------------------------------------------------------------